                           MORRISON-TENENBAUM PLLC, ATTORNEYS-AT-LAW M-T-LAW.COM
                              87 WALKER STREET 2ND FLOOR NEW YORK NY 10013
                                      PHONE 212.620.0938 FAX 646.998.1972




                                                                                   February 5, 2020
 VIA ECF
 Honorable Judge Sarah Cave
 United States Magistrate Judge
 United States District Court
 40 Foley Square
 New York, New York 10007


         Re:     Agapito, et al. v. AHDS Bagel LLC, et al.; Case No. 16-cv-8170-JPO-SLC
                 Patricio, et al. v. AHDS Bagel LLC, et al.; Case No. 17-cv-4127-JPO-SLC
                 Neri, et al. v. Nussbaum, et al.; Case No. 18-cv-8321-JPO-SLC

 Your Honor:

         Our office represents Defendants in the above referenced matter. We write to request an
 extension of time to submit the settlement fairness papers from February 5, 2020 to Wednesday,
 February 19, 2020. The reason for the two-week extension is because one of the Defendants, who
 is obliged to sign the settlement agreement, is currently abroad and is unable to sign the settlement
 agreement. This is the sixth request for an extension of time and Plaintiffs’ counsel has consented
 to the extension.

         We thank the Court for its time and consideration.

The requested extension of time until February                   Respectfully Submitted,
19, 2020 to file the settlement fairness papers is
GRANTED. The Court notes that this is the sixth
                                                                 By: __/s/ Lawrence Morrison_____
extension of time, and the parties should not
                                                                 Lawrence Morrison, Esq.
expect further extensions absent an
                                                                 Morrison & Tenenbaum, PLLC
extraordinary showing of good cause.                             87 Walker Street, Floor 2
                                                                 New York, New York 10013
The Clerk of Court is respectfully directed to close             Email: LMorrison@m-t-law.com
the Letter-Motions at ECF Nos. 52, 54 and 58.                    Attorneys for Defendants

SO ORDERED                        2/6/2020

 CC:
 Joshua S. Androphy
 Michael Faillace & Associates, P.C.
 60 East 42nd Street
 Suite 4510
New York, NY 10165
(212)-317-1200
Fax: (212)-317-1620
Email: jandrophy@faillacelaw.com
